Baker Botts L.L.P./Lyft
1001 Page Mill Road Building One
Suite 200
Palo Alto CA 94304-1007

In re Application of	:	 
     Rasmusson, Robert Earl et al.	:	DECISION ON PETITION
Appl. No. 17/012,648	:        FOR SUSPENSION
Filed: 09/04/2020	:       	OF ACTION UNDER
		:	37 CFR § 1.103(a)
			

This is a decision on Applicant’s Petition, filed on 08/23/2022, requesting a six month suspension of action under 37 C.F.R. § 1.103(a).

Applicant's request filed on 08/23/2022 for suspension of action in this application under 37 CFR 1.103(a), is denied as being improper.  Action cannot be suspended in an application awaiting a reply by the applicant.  See MPEP § 709.

The petition is DISMISSED.

A grantable petition for suspension of action under 37 CFR § 1.103(a) requires:

1) A showing of good and sufficient cause for suspension of action, and
2) The fee set forth in 37 CFR § 1.17(g), unless such cause is the fault of the Office.

The instant petition requests a six month suspension of action due to “Applicant’s business, operations and financial performance contin[uing] to be negatively impacted by the ongoing COVID-19 pandemic and related public health responses, such as travel bans, travel restrictions and shelter-in-place orders.”  Applicant further states that “[t]he pandemic and these related responses continue to evolve and have caused, and are expected to continue to cause, decreased demand for [Applicant’s] platform relative to pre-COVID-19 demand, disruptions in global supply chains, and significant volatility and disruption of financial markets.”  

The Applicant has not explained with particularity how COVID-19 has impacted Applicant’s ability to prosecute the instant application.  Applicant’s general statements above do not provide a showing of good and sufficient reasons for suspension, since the statements do not impact the Attorney’s ability to prosecute the application.  Regarding, Applicant’s statement that the pandemic has caused, and is expected to continue to cause, decreased demand for the Applicant’s platform relative to pre-COVID-19 demand, it is further noted that typically a lack of funds alone is not considered to be a good and sufficient reason to grant suspensions.  Since, Applicant has failed to provide a showing of good and sufficient cause for suspension of action.  The application remains in active status.

SUMMARY: The petition is DISMISSED.

Any inquiry regarding this decision should be directed to Aniss Chad, Supervisory Patent Examiner, at (571) 270-3832.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662